DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-20 are pending as presented on January 17, 2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzeri et al. (US 4,716,894) in view of Frazer (US 2014/0338196 A1).
Regarding claim 1, Lazzeri teaches a striking assembly for attachment to a surgical tool as at fig. 2, comprising: 
a frame 13/30; 
an impact plate 14 extending from the frame 30; and 
a guard 20 attached to the frame 30. 

Examiner takes the position that in use, the handle 20 is capable of functioning as a guard in that it will prevent structures distal to 20 from being impacted by a hammer which missed impact with plate 14. 
Lazzeri does not teach the guard 20 movable between a first position adjacent the frame and a second position distal to the frame.
Frazer teaches a tool as in figs. 12 and 14 having a frame 158 and a guard 160 attached to the frame and movable between a first position as at fig. 14 adjacent to the frame and a second position as at fig. 12 distal to the frame. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the guard 20 of Lazzeri to be pivotable as suggested by Frazer’s design in order to arrive at a more compact storage configuration which requires less space in a surgical setting and smaller configuration for storage in a surgical pack. 
Regarding claim 2, Frazer includes a lock mechanism 163 for securing the guard in a fixed position relative to the frame. 
Regarding claim 3, Lazzeri teaches an attachment mechanism 15 for attachment to a surgical tool. 
Regarding claims 4 and 5, the impact plate 14 extends from a proximal end of the frame and radially outwardly therefrom, and the guard 20 is attached to a distal end of the frame. 
Regarding claim 6, the impact plate and guard can be said to extend from the same side of the frame, depending on how the “sides” are defined (and how much of the structure is considered to encompass a single side). 
Regarding claim 7, the guard is attached to a side of the frame which can be rotated to be “anterior” during use. 
Regarding claim 8, the device includes a positioning member 162/portion of 160/169 having a first and second positioning slot (169 and slot within 160). The guard 160 is secured to the frame via the positioning member 162.
Regarding claims 11 and 12, the structure of the frame which abuts 160 in fig. 12 is considered to be a stop. The frame includes a biasing actuator 163 for moving the guard 160 to the second position of fig. 12. 
Regarding claims 13 and 14, the guard includes a base (where 162 is received) for attachment to the frame; and a curved guard body (various curves can be seen on the guard) wherein in the second position the guard is distal to the frame. 
Regarding claim 15, the claim is essentially duplicative of claim 1, with the addition of a handle. Any portion of the Lazzeri device can be considered a handle since it is capable of being handled. Particularly, portion 30 will be referred to as a handle, and 13 referred to as the striking assembly.
Regarding claims 16 and 17, the second position causes the guard to be laterally adjacent the handle. 
Regarding claim 18, the guard is attached to a side of the frame which can be rotated to be “anterior” during use. 
Regarding claim 19, the handle attaches to a distal end of the striking assembly and a longitudinal axis of 30 is substantially aligned with a longitudinal axis of 13. 
Allowable Subject Matter
Claims 9, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799